WINSTON                                                                                  1700 K Street, NW
                                                                                     Washington, DC 20006

&STRAWN               North America Europe Asia
                                                                                        T +1 202 282 5000
                                                                                        F +1 202 282 5100
                LLP
                                                                           CONSTANTINE G. PAPAVIZAS
                                                                                                  Partner
                                                                                           (202) 282-5732
                                                                                 cpapavizas@winston.com




                                                  April 12, 2017



By E-Mail

Mr. Michael J. Hebert Jr.
U.S. Customs & Border Protection
Jones Act Division of Enforcement (JADE)
New Orleans Field Office
400 Canal Street
New Orleans, LA 70101

               Re:     Jones Act Third Proviso

Dear Mr. Hebert:

        We write to bring potentially serious Jones Act violations to your attention involving the
movements over many years of frozen fish and fish products from Dutch Harbor, Alaska to U.S.
destinations on foreign-flag vessels without complying with all facets of the Jones Act Third
Proviso.

       As you know, the Third Proviso of the Jones Act, "included originally as part of section 27
of the Merchant Marine Act, 1920, as presently codified provides that the Jones Act:

       does not apply to the transportation of merchandise between points in the
       continental United States, including Alaska, over through routes in part over
       Canadian rail lines and connecting water facilities if the routes are recognized by
       the Surface Transportation Board and rate tariffs for the routes have been filed with
       the Board.

46 U.S.C. § 55116. The Third Proviso formerly referenced the Interstate Commerce Commission
("ICC") which was replaced by the Surface Transportation Board ("STB") in 1995.

       As indicated by the U.S. Supreme Court regarding the Third Proviso- "its evident purpose
was to avoid disturbance of established routes, recognized by the Interstate Commerce
Commission as in the public interest, between Northwestern and Eastern states through the lake
ports." Central Vermont Transp. Co. v. Durning, 294 U.S. 33, 39 (1935). The reason that the
proviso was necessary was that section 27 added into law, for the first time, the phrase "or by land



        Case 3:21-cv-00198-SLG Document 39-1 Filed 09/10/21 Page 1 of 28                            Exhibit A
                                                                                                      1 of 28
WINSTON                                                                    Mr. Michael J. Hebert Jr.
&STRAWN                                                                             April 12, 2017
                                                                                            Page2

and water" making the Jones Act applicable to transportation partly on land and partly on water.
In other words, the Third Proviso was a grandfather provision - never intended to be a general
exception to the Jones Act.

        From 1998 to 2005, CBP issued several rulings 1 generally having to do with the issue of
whether and how the Third Proviso was still available given changes in the route and tariff legal
requirements resulting from the transition from the ICC to the STB. The context was mainly the
shipment of frozen seafood products from Dutch Harbor, Alaska to final U.S. destinations via
foreign-flag vessel and rail trackage in Canada, which would be prohibited by the Jones Act but
for the potential application of the Third Proviso.

        CBP, noting that the Third Proviso is a "limited exception," observed (incorrectly) that
STB no longer "recognized" routes and no longer accepted "rate tariffs" for routes. Therefore,
CBP concluded that the only way to interpret the Third Proviso and continue to give it effect was
to permit all transportation "over through routes in part over Canadian rail lines" without any
associated STB filing.

        CBP's view was flatly rejected in Horizon Lines, LLC v. US., 414 F. Supp. 2d 46 (D.D.C.
2006) and then again in Horizon Lines, LLC v. US., 429 F. Supp. 2d 92 (D.D.C. 2006). In those
cases, the court quoted the Central Vermont case to the effect that "' [a]n interpretation of the
proviso which would enable foreign owned vessels to carry merchandise in coastwise traffic
[without complying with its terms] would go beyond its purpose and in large measure defeat the
prohibition of section 27."' 414 F. Supp. 2d at 60. The court concluded in part that it is "more
consistent with the statute and accepted principles of statutory interpretation, to limit the scope of
the Proviso to comport with the STB's current rate filing requirements." Id. at 58-59.

       The case was remanded to CBP and there is no further publicly available record that we
could discover on the matter vis-a-vis CBP, although there are two publicly available records at
the STB.

        First, on December 19, 2007, the STB denied a petition by Horizon Lines, LLC for a
declaratory order that certain movements by Sunmar Shipping, Inc. and American Seafoods
Company ("ASC") "between Alaska and Boston, MA, on through bills of lading via foreign-flag
vessels and Canadian rail lines, and truck lines operating in Canada and the United States are 'sham
movements." STB Finance Docket No. 35039.

         In large measure, the STB rendered that decision based on its belief that both "Sunmar and
ASC have since filed tariffs with the Board under 49 U.S.C. 13702 for the movements at issue."
Id. at 2. In addition, the STB concluded that it does not have responsibility to enforce the Jones
Act and so determine whether the route was in fact a "sham" to evade the Jones Act. Id. at 4.


1Customs Rulings HQ 116185 (March 28, 2005), HQ 116021 (Jan. 21, 2004), HQ 115446 (Aug. 9, 2001)
& HQ 114507 (Oct. 26, 1998).




        Case 3:21-cv-00198-SLG Document 39-1 Filed 09/10/21 Page 2 of 28                          Exhibit A
                                                                                                    2 of 28
WINSTON                                                                         Mr. Michael J. Hebert Jr.
&STRAWN                                                                                  April 12, 2017
                                                                                                 Page 3


        Second, we requested from STB all tariff filings made by any of the following companies
known to be engaged in the transportation of merchandise from Alaska to Canada for delivery to
U.S. destinations: American Seafoods Company; Alaska Reefer Management LLC or ARM;
Alaska Reefer Logistics; ARA Logistics Inc.; and Kloosterboer International Freight Forwarding
or KIF.

        The STB responded that there is a single tariff on file effective September 26, 2006 filed
by ASC, apparently to stave off any allegation in connection with the STB proceeding that there
was no tarifffiling. 2 Tariff STB AICN 00001 (attached). STB did not produce any Sunmar tariff.
Moreover, none of the other parties engaged in coastwise transportation utilizing foreign vessels
filed a tariff according to the response we received from STB. The 2006 ASC tariff purports to
have no expiration date although it provides for a fixed freight rate (which has not been changed
by amendment since 2006) and a fixed fuel surcharge.

        What the filing of this tariff shows is that a tariff can be filed with the STB - which was
not ever fully taken into account by CBP in its earlier rulings - and that even those claiming to
have the benefit of the Third Proviso believe that such a filing is necessary. Moreover, it confirms
that the U.S. District Court in Horizon Lines indicated, which is that such a filing could and should
be made.

        At the same time, the 2006 ASC tariff is inadequate for the purpose. It is outdated and
therefore ineffective. Indeed, the booking note attached to the tariff was good only to December
31, 2006, and the fixed 2006 rates cannot be as a practical matter the current rates. It does not
expressly encompass the parties, like those named above, which are actually engaged in coastwise
movements on foreign-flag vessels. And, it does not even attempt to describe the route or routes
taken to circumvent the Jones Act except vaguely on the title page.

         Moreover, upon information and belief, much of the merchandise that is transported from
Dutch Harbor to Canada that is later transshipped to U.S. destinations is shipped to Canada on a
bill of lading that provides that Canada is ·the final destination. In other words, there is no through
bill oflading where the ultimate destination is the United States via intermediate Canadian places.
The STB believed in 2007 that through bills of lading were being used.

        When Congress replaced the ICC with the STB, it could have been more explicit as to how
the Third Proviso would function with the STB' s new tariff regime. That, however, was not done.
It has fallen to CBP to enforce the Jones Act and continue to treat the Third Proviso - always
intended to be a narrow exception akin to a grandfather provision - in a meaningful way. If CBP
permits persons to engage in the U.S. non-contiguous trade by merely filing a vague "perpetual"
tariff and then skirt the basic "through route" requirement by not even utilizing through bills of

2 STB permits entities to engage in electronic posting in lieu of filing with the STB. Regulations for the
Publication, Posting and Filing of Tariffs for the Transportation of Property by or with a Water Carrier in
the Noncontiguous Domestic Trade, STB Ex Parte No. 580 (Dec. 2, 1998). We could find no record that
any of the affected entities have taken advantage of this permission and posted such tariffs electronically.




        Case 3:21-cv-00198-SLG Document 39-1 Filed 09/10/21 Page 3 of 28                                Exhibit A
                                                                                                          3 of 28
WINSTON                                                                   Mr. Michael J. Hebert Jr.
&STRAWN                                                                            April 12, 2017
                                                                                           Page4


lading, then it would have eliminated any constraints on the exception and "in large measure
defeated" the Jones Act.

        The U.S . District Court in 2006 directed CBP to act "more consistent with the statute and
accepted principles of statutory interpretation" and "to limit the scope of the Proviso to comport
with the STB's current rate filing requirements." We herein urge CBP to follow that direction and
ensure that the Third Proviso is not used as a path to obliterate the Jones Act in the non-contiguous
trade just because a portion of the movement occurs over a Canadian rail line.

                                              Very truly yours,




Attachment

cc:      Lisa Burley, Esquire




AmericasActive:9008421.2
         Case 3:21-cv-00198-SLG Document 39-1 Filed 09/10/21 Page 4 of 28                        Exhibit A
                                                                                                   4 of 28
   OFFICIAL FILE

                                                                                      ZOOb AUG 28 P 2: 27
                                             TARI FF STB AICN 00001                                    .. ·-/:1;:;1~.:c
                                                                                                             . -~
                                    NAMING
                           RULES, TERM S, CONDITIONS
                 AND BREAK-BULK FROZ EN SEAF OOD FREI GHT RATE
                                                               S
                                                     FOR
                                        WAT ER/R AIL TRAN SPOR TATI ON
                                          AND RELA TED SERVICES

                            SOUTHBOUND BETW EEN
                           DUTCH HARBOR, ALASKA
                AND NAMED PLACES IN THE EASTERN UNITED STAT
                                                            ES


                                                     ISSUED BY:

                            AME RICA N SEAFOODS COMPANY LLC
                                  2025 First A venue, Suite 900
                                       Seattle, WA 98121
                                    Contact: Per Braut aset
                                   Telephone: (206) 448-0300
                                   Facsimile: (206) 448-0505

                                                          AICN



                                            Issue Date: August 28, 2006
                                        Effective Date: Septe mber 26, 2006
                                         Expir ation Date: Until Canceled




TARIFF STB AIC:~ .ooob1 •   •••                •      •     •    0    •·•   •    •

                                           • • •••
                                                                                        •
                                                     " : •••    : : :~SUE ,:)AT2 3:~U(l J3T 28, 2006
ORIGINAL PAGE•t : •
              •
               ..•
                     ...
                     •
                            :
                            0
                                .   •
                                          ••••
                                           •  •• •   • • : :EF•F~c:rl!Vlt DATE: SEWE Ml3RR 26, 2006
                                                     •••    •    •    •     •    •      •

       Case 3:21-cv-00198-SLG Document 39-1 Filed 09/10/21 Page 5 of 28                                                   Exhibit A
                                                                                                                            5 of 28
                                                REVISION CHECK SHEET
   Page      Revision                Page       Revision             Page                 Revision    Page      Revision
  Number     Number                 Number      Number              Number                Number     Number     Number
    1           0
    2           0
     3          0
     4          0
     5          0
     6          0
     7          0
     8         0
     9          0
    10         0
    11         0
    12         0
    13         0
    14         0
    15         0
    16         0
    17         0
    18         0
    19         0
    20         0




                                                TARIFF SUPPLEMENTS


                                                                   None




                                              • •e •
                                     0                     •            0
TARIFF STB AIC:~-0000i•             •0 •
                                                                                  •        ••   •    •      •
             •   II ••                      •          •       :    •
                                                                        0 •   :       :   :~SUE!PA'Jl3:"AUGJ~T 28, 2006
ORIGI NAL PAG~'l,. :                : •    ••••
                                            0 •
                                                  ••   • • : :E$c::r:i:vl1 DATE: SEF;l'EMllliR 26, 2006
              0   <::II   O IJ fl    O
                                                •      ••• •      • •        •     •      •

         Case 3:21-cv-00198-SLG Document 39-1 Filed 09/10/21 Page 6 of 28                                                  Exhibit A
                                                                                                                             6 of 28
                                                    TABLE OF CONTENTS

                                     Subject                                         Item No.    Pae:e No.
    Application of Rates - General                                                     100             7
    Application of Rates - Estimated Freight Charges                                   101             7
    Frozen Seafood Freight Rates                                                       102            7
    Fuel Surcharge                                                                     103            7
    Customs or In Bond Shipments                                                       104            8
    Bills of Lading, Freight Bills and Statements of Charges --                        200            8
    Documentation
    Bills of Lading                                                                    201            8
    Changes to Tariff                                                                  300            8
    C.O.D.                                                                             301            9
    Lien                                                                               302            9
    Effective Dates                                                                    303            9
    Explosives, Hazardous Materials, Hazardous Waste and                               304            9
    other Dangerous Goods
    Shipping Temperature                                                               305            9
    Insurance                                                                          306            9
    Water, Transportation By-Carria ge of Goods Bv Sea                                 307            9
    Water, Transportation By -Rules of Coast Guard                                     308            10
8   Value, Declaration of Higher (Ad Valorem)                                          309            10
    Weight-Bi lling                                                                   310             10
    Loss/Damage Claims - Conditions Precedent                                         400             11
    Loss/Damage Claims, Filing of                                                     401             12
    Loss/Damage Claims, Acknowledgement of                                            402             13
    Loss/Damage Claims, Investigation of                                              403             14
    Loss/Damage Claims, Disposition of                                                404             14.
    Processing of Salvage                                                             405             15
    Overcharge Claims, Conditions Precedent                                           406             16
    Overcharge Claims, Filing of                                                      407             16
    Overcharge Claims, Documentation of                                               408             17

                    .. ...
    TARIFF STB AI(lN:()0()!)J        •• • •    . • .• •        •     •
                                                              • : •. •
                                                                           •    ••     •     •    •
    ORIGINAL PAG;:,-3. !
                    •   •   • • ft
                                     ...
                                     •
                                       e
                                              •••
                                               •    •e • ••   •"
                                                              •••    •
                                                                          : : :lSSUE,:)AJ E:•AuatJ~T 28, 2006
                                                                    : :EFFECfl!Vll DAtE: s'3mEM2lER 26, 2006
                                                                           •    e      •     •    •




           Case 3:21-cv-00198-SLG Document 39-1 Filed 09/10/21 Page 7 of 28                                     Exhibit A
                                                                                                                  7 of 28
                             Subject                          Item No.           Pa2e No.
 Overcharge Claims, Investigation of                               409              18
 Overcharge Claims, Record of                                      410              18
 Overcharge Claims, Acknowledgement of                             411              18
 Unidentified Payments                                             412              19
 Overcharge Claims, Disposition of                              413                20




                      ... • • •                 e

                         .....
                                          O          e   ••    0         •
TARIFF STB AI~.OO OOi•                   .. : • • •
                                                                             0
                                                    : : :r.ssUE~ ATE: ~UCIDST 28, 2006
            .• .• ...     .• ".•.
                         ••
              e, • ••
ORIGINALPAGJ!:'4  •                      • • : !E$C! fimi DATE: StP;rE ~BR 26, 2006
                  •    . 0    •
                                         • ••   e    O   •     0         ~   e



      Case 3:21-cv-00198-SLG Document 39-1 Filed 09/10/21 Page 8 of 28                      Exhibit A
                                                                                              8 of 28
                                         PARTICIPATING CARRIERS


SCAC Alpha Code                                Name of Carrier
        AICN                        American Seafoods Company LLC
       NBSR                         New Brunswick Southern Railway
                                          Company Limited




                                    .         .      . • .• • •• •
                                                               • •• •          •     •

                                    . ...• .• . .•
               •   ♦   • O II
T ARJFF STB AI(!N~0(l)J         0    •
                                            • •               : : :issUE~A~:'i\Uct.JST 28, 2006
                            •              0
                                              •
               .. .
ORIGINAI.,PAGC:"5,. !
                         ". • •
                                ~

                                                     •
                                                       •
                                                     •••
                                                         : :E~c!r~:Q DA'tE: st-:m-EAftliR 26, 2006
                                                          •         •   • •          •

      Case 3:21-cv-00198-SLG Document 39-1 Filed 09/10/21 Page 9 of 28                               Exhibit A
                                                                                                       9 of 28
                                                                  DEFINITIONS

    Carrier         Carrier refers to American Seafoods Company LLC, its subcontractors,
                    authorized agents and all directors, officers and employees thereof.

    Consignee       Consignee refers to the entity identified by Shipper to receive the goods.

    Goods           Goods refers to those items of personal property with respect to which Carrier has
                    been requested to or does provide services, including all packing and packaging
                    thereof as well as all other articles or materials associated therewith, including,
                    but without limitation, crates, cradles, pallets, and containers. The terms "goods"
                    shall be deemed synonymous with "shipments," "cargo," "cargoes," "pieces,"
                    "packages," "commodities, " and "personal property."

    Shipper         Shipper refers to the entity engaging Carrier with respect to the goods, unless the
                    context herein otherwise clearly indicates to the contrary, and shall include the
                    owner, consignor, Consignee and all others who may have a right of claim by,
                    through or with respect to the goods.


                                                         ABBREVIATIONS
    LBS             Pounds
    MT              Metric Tons
    WM              2,000 pounds or 40 cubic feet, whichever produces the greater revenue
    USD             United States Dollars

                                                     REFERENCE MARKS
    A
                                Denote increase
e   ±
    0
                                Denote decrease
                                Denote no change in rates
    #                           Denote reissued matter or page
    0                           Denote a change in wording resulting in neither an increase nor decrease
    +                           Denote an addition
    0                           Denote a deletion
    €                           Subject to an expiration date




                   ee
    TARIFF STB Al(!N!()0Ol)J
                            •••
                                   .• •·
                                   0
                                       e

                                                •
                                                     ..  e

                                                         e
                                                                     ♦    o
                                                                    • : •••
                                                                                •    O•    •    6      *
                                                                              : : :lSSUE))A'ffi: 0AUC1.JST 28, 2006
    ORIGINAL PAG-C"6..      !      •       e    • • •
                                               ··-   0       0-     • • : :EFFBC!rM DA1'E: stmE~:SR 26, 2006
                   o    o   eo•        •                 ~          •••   •     •    •     •    0      •




          Case 3:21-cv-00198-SLG Document 39-1 Filed 09/10/21 Page 10 of 28                                           Exhibit A
                                                                                                                       10 of 28
                            RULES, TERMS AND CONDITIONS OF SERVICE


                                                                                    Item No.
    Application of Rates - General                                                  100

          (1)   Rates apply via a combination of water-rail routes.
          (2)   Goods to named places herein will be accepted and handled
                only when the quantity offered equals or exceeds a quantity of
                500 metric tons.
          (3) Rates do not include pick up in Alaska other than at Dutch
              Harbor.
    Application of Rates - Estimated Freight Charges                                101

    Upon request, Carrier will furnish, either orally, in writing or by
    electronic means, an estimate of the freight, fuel, and Customs or in bond
    shipment charges applicable to any given shipment moved or to be
    moved under the provisions of this tariff. The estimate will be given on
    the basis of the effectively published tariff provisions according to the
    facts concerning the shipment which have been made known to Carrier.
    Estimates are furnished as a convenience to the shipping public, and
    represent nothing more than an approximation of freight charges which is
    not binding on either party.

    Frozen Seafood Freight Rates                                                    102

    The freight rate for shipment of frozen seafood is:

                   USD 350.00 per metric ton

    Applicable to deliveries in Boston, MA and New Bedford, MA.


e   Fuel Surcharge                                                                  103

    The water transportation of all shipments is subject to a fuel surcharge of
    USD 50.00 per metric ton.




                   ••
    TARIFF STB Al(!N~0~J
                            • ••   .". • . •••. .•• • .• .• • • • : : :issUE2:>A"ru:·Au~ST
                                                             •   •   e•   •     •     •
                                                                                             28, 2006
    ORIGINAL PAG:C:"7. !                  •
                                              0
                                                • •    • : :Emc!rM DA1'E: stNEM336R
                                                       •                                     26, 2006
                   •    •   a&e    " •"           ••   •••   •   •   •    •     •     •

         Case 3:21-cv-00198-SLG Document 39-1 Filed 09/10/21 Page 11 of 28                              Exhibit A
                                                                                                         11 of 28
                                                                                      Item No.
    Customs or In Bond Shipments                                                      104

        (1) Shipments moving under United States Customs Bond will move
            on one bill of lading and will not be allowed to mix on the same
            bill of lading with shipments not moving under Customs bond.

        (2) When shipments move under United States Customs Bond or
             delivery by carrier is required to be made under United States
             Customs supervision, a charge of USD 35.00 per shipment will

e           be assessed.
    Bills of Lading, Freight Bills and Statements of Charges -
    Documentation
                                                                                      200


    Upon request, Carrier will provide the following documentation as part
    of the transportation services:

        (1) Bill of lading, as set forth in Item 201, which shall be deemed to
            have been issued for each shipment.
        (2) Freight Bill.

    Bills of Lading                                                                   201

    The front page and full terms and conditions of Carrier's bill of lading
    shall be applicable to all goods received and/or transported by Carrier
    unless otherwise specifically agreed between Shipper and Carrier in
    writing, and the individual terms and conditions of Carrier's bill of lading
    are fully incorporated into this tariff as if separately set forth herein.
    Copy attached: 2006 AMERICAN SEAFOODS BILL OF LADING

    Changes to Tariff                                                                300

    Changes to this tariff will be made by reprinting the entire page. Such
    reprinted pages will be designated "Revised Page" and will bear the same
    page number as the original. Revised pages will not show a cancellation
    notice except when such is necessary because of suspension, rejection or
    other specific reason. Except where a specific cancellation is shown on a
    new revised page, each revised page cancels any and all prior revised or
    original pages which bear the same page number.

    Example:       "1 st Revised Page 7" cancels "Original Page 7"
                   "2d Revised Page 7" cancels "1st Revised Page 7 and
                            "Original Page 7"



                   ••  • •• • • •
    TARIFF STB AI(!N!)0QVJ
    ORIGINALPAGJ:;"8,. !    "
                              0

                              •   0
                                       . ••
                                      •••••
                                       •   0
                                               ..  •
                                                        •   •
                                                       • : •• •
                                                                   •    •• •    •    •
                                                                  : : :tssUE,:>AW:~ua u~ 2s, 2006
                                                       •• : :EFFEc:rr.vs DAfE: stP;rEMl3RR 26, 2006
                  •  0 •••
                              •                0       oo•   •     •   •    •    •      •




         Case 3:21-cv-00198-SLG Document 39-1 Filed 09/10/21 Page 12 of 28                            Exhibit A
                                                                                                       12 of 28
                                                                                            Item No.
    C.O.D.                                                                                  301

    Collect on delivery (C.O.D.) shipments will not be accepted.
    Lien                                                                                    302

    Canier shall have a lien upon all goods transported hereunder, which lien
    shall survive delivery, to secure payment of sums due hereunder. Carrier
    may assert such lien rights at any time, including withholding delivery
    until full payment is made and/or public or private sale of the personal
    property is effected; sale proceeds shall be first applied to all costs of
    sale, then to all sums due Carrier, with the balance to be paid to Shipper.
    Effective Dates                                                                         303

    Shipments are governed by the rates and rules in effect on the date that
e   the shipment(s) are physically received by Carrier.
    Explosives 2 Hazardous Materials 2 Hazardous Waste and other                            304
    Dangerous Goods

    Carrier refuses to carry any goods that in its judgment are hazardous,
    dangerous, objectionable or otherwise likely to injure any container,
    equipment, or other personal property, or which, in Carrier's judgment,
    are not able to be safely loaded, stowed, secured, unloaded or delivered.
    Shipping Temperature                                                                    305

    All goods are to be shipped at a temperature less than or equal to negative
    twenty-two degrees centigrade.
    Insurance                                                                   306

    Rates named herein do not include any first party or Shipper's interest
    cargo insurance provided by Carrier for the benefit of Shipper.
    Water 2 Transportation By- Carriage of Goods By Sea                                     307

    Any portion of the transportation of goods by water shall be subject to
    the Carriage of Goods By Sea Act (46 U.S.C. § 1300 et seq.) and the
    liability of Carrier for loss or damage to the goods shall be limited as
    follows: neither Carrier nor the vessel shall be liable for any loss or
    damage to or in connection with the transportation of the goods in an
    amount exceeding USD 500 per package or the equivalent in other
    currency (with any Shipper provided container to be considered the
    relevant package) or for goods not shipped in packages, per customary
    freight unit, unless the nature and value of such goods have been declared
    in writing by Shipper to Carrier before shipment and inserted on the front
    of the bill of lading, and Shipper has paid increased freight charges
    resulting from such declaration.

                    ••    • o•
    TARIFF STB AI(!N,:J0CJ)J.    •
                                      .   e       • •• •     .
                                                           ••• •• •
                                                                 •     •    ••    •     5      •

                                                                      : : :xssUE:OA~:•AuGu ~T 28, 2006
                                               •
    ORIGINAL PAGi"Q. :
                    • • •••
                                 "0
                                 G
                                      •
                                          e    • •• . ••
                                              •••
                                                           ...
                                                           • • ! • :EFmc!rM
                                                                       • •
                                                                              DAi'E: ~RTE1vt23.liR 26, 2006
                                                                                •      •      •

          Case 3:21-cv-00198-SLG Document 39-1 Filed 09/10/21 Page 13 of 28                                   Exhibit A
                                                                                                               13 of 28
                                                                                             Item No.
Water, Transportation By-Rules of Coast Guard                                                308

The transportation of goods by water shall be subject to all rules and
regulations prescribed by the U.S. Coast Guard.
Value, Declaration of Higher (Ad Valorem)                                                    309

Shipper has the option of declaring a higher valuation for the goods
pursuant to Section IO of the Carrier's bill of lading published at Item
20 I. Should Shipper wish to declare a higher valuation for the goods,
Shipper must either inform Carrier in writing of such higher value before
the goods are shipped (in which event Carrier shall be authorized to
utilize such value and to insert it on the face of the bill of lading) or must
insert such higher value in the appropriate space on the front of the bill of
lading before goods are shipped; in declaring a higher value, Shipper
expressly agrees to pay an additional charge at the rate of five percent
(5%) of such higher value. In the event of a declaration of higher value
by Shipper, Carrier's maximum limit for liability shall not exceed such
declared higher value, with claims for loss or damage to goods adjusted
as set forth in Section IO of the bill of lading published at Item 201.

Unless Shipper has declared a higher value as set forth in this Item and
has paid the additional charge therefore, Shipper agrees that the goods
received and transported on the basis that the Carrier's maximum liability
for loss of or damage to such goods shall be USD 800.00 per package or
freight unit for all goods.
Weight - Billing                                                                             310

Weights provided by Shipper and shown on the bill of lading are subject
to verification by Carrier, and the actual scale estimated or agreed weight
as ascertained by Carrier will be the applicable weight of the goods.




TARIFF STB
               ••    o-•
             AI(;N~0o:>J
                           0

                                   . •." •    •
                                                  . .
                                                    :   • 0 •       :
                                                                        .       ..   .   .     .
                                                                         :lSSUE~A'ra:"A UGJ3T 28, 2006
                                                                            :

ORIGINALPAG~•J..P !
            • • ••o
                                  •••••
                                   • • •.     e •
                                              •••
                                                        :
                                                            •
                                                                :EFF$c:rim? DA'tE: S~PJ'EM13RR 26, 2006
                                                                        •       •    •   •     •

     Case 3:21-cv-00198-SLG Document 39-1 Filed 09/10/21 Page 14 of 28                                    Exhibit A
                                                                                                           14 of 28
                                                                                       Item No.
    Loss/Damage Claims - Conditions Precedent                                          400

    The following are conditions precedent to recovery against Carrier with
    respect to any loss or damage to goods, including injury, delay, shortage,
    misdelivery, failure to deliver and the like.

    (1)     The goods must be carefully inspected by Shipper or Consignee
             immediately upon delivery, and any loss or damage which would
             then be evident must be noted on Carrier's copy of the bill of
             lading and/or delivery receipt or the goods shall be conclusivel y
            presumed to have been delivered in the same good order, count
            and condition as when received.
     (2)    In the event of loss or damage which would not be ascertainable
            at delivery, written notice of loss, damage, shortage, etc.
e           involving the goods must be given to Carrier within fifteen days
            of delivery, after which time with no such notice having been
            given it shall be conclusively presumed that the goods were
            delivered in the same good order, count and condition as when
            received.
     (3)    In the event of goods which are delayed, lost or otherwise not
            delivered, Carrier must be given written notice of the delay, loss
            or failure to deliver within fifteen days from the date upon which
            the goods should have been delivered or the goods shall be
            conclusively presumed to have been delivered in the same good
            order, count and condition as when received.
    (4)     Carrier shall have a reasonable opportunity to inspect the goods,
            including their packing and packaging, in the same condition as
            upon delivery and before any alteration or destruction thereof.
e   (5)     Written claim for loss/damage, specifying the particulars thereof,
            must be filed with the Carrier within nine months of delivery or
            the date by which the goods should have been delivered.
    (6)     Any suit against the Carrier must be filed within two years from

e   (7)
            the date that the Carrier provides written notice that it has
            disallowed a claim or any part of a claim specified in the notice.
            There shall be no recovery against Carrier until freight and all
            charges due Carrier have been paid in full.
    (8)     In the event of loss or injury occurring in the custody of Carrier,
            the liability of Carrier will be determined by the bill of lading
            and the law applicable to water transportation. The liability of the
            delivering carrier is the same as that of the water carrier.
    Offers of compromise from Carrier and communications from Carrier's
    insurer shall not constitute a disallowance of a claim or any part thereof.




                   ••        • ••   ....       •a •
                                                    .     . .       .   ~-   . .        .
    TARIFF STB AI<:N:00®
    ORIGINAL PAGf,"1,1
                   ~    Cl
                             :
                             '-O•
                                    .• .
                                    ••
                                             •
                                           .. ii&
                                             • •• •
                                                    ••
                                                         • : •. •
                                                         •••   •
                                                                  : : :1ssm:DA1!E:*AUCIU~T 28, 2006
                                                         •" : : EFF~X:TM DA:E: ~RTE:t\$i:R 26, 2006
                                                                    •   •    •    •     0




          Case 3:21-cv-00198-SLG Document 39-1 Filed 09/10/21 Page 15 of 28                           Exhibit A
                                                                                                       15 of 28
                                                                                          Item No.
    Loss/Damage Claims, Filing of                                                         401

    A claim for loss or damage to goods, including injury, delay, shortage,
    misdelivery, failure to deliver and the like, shall not be paid by Carrier
    unless filed with Carrier within the time limits applicable thereto and as
    otherwise may be required by law, the terms and conditions of the bill of
    lading or transportation agreement and all tariff provisions applicable
    thereto as follows:
        (1) A written and/or electronic communication (when agreed to by
            Carrier and Shipper or Receiver involved) from the claimant must
            be filed with Carrier within the appropriate time limit.
        (2) Such communication must contain facts sufficient to identify the
            shipment of goods.
        (3) Such communication must assert that Carrier is liable for the
            alleged loss, damage, etc.
        (4) Such communication must make a claim for a specific or
            determinable amount of money.
    Provided that, where claims are electronically handled, procedures are
    established to ensure reasonable carrier access to supporting documents.

    Bad order reports, appraisal reports of damage, notations of shortage or
    damage, or both, on freight bills, delivery receipts, inspection reports,
    bills of lading or other documents issued by Carrier or their inspection
    agencies, standing alone, shall not be sufficient communication for
    purposes of this Item, whether or not such indicates the extent of loss,
    damage, etc. and/or a dollar figure for such loss, damage, etc.
    Whenever a loss, damage, etc. claim is presented against Carrier for an
    uncertain amount, such "USD -100 more or less," Carrier shall determine
    the condition of the goods involved at the time of delivery, if it was
    delivered, and shall ascertain as nearly possible the extent, if any, of the
    loss, damage, etc. for which it may be responsible. It shall not, however,
    voluntarily pay a claim under such circumstances unless and until a
    formal claim in writing for a specified or determinable amount of money

e   shall have been filed in accordance herewith.
    If investigation of a claim develops that one or more other carriers have
    been presented with a similar claim on the same shipment, Carrier
    investigating such claim shall communicate with each such other carrier
    and, prior to any agreements entered into, between, or among them as to
    the proper disposition of such claim or claims, shall notify all claimants
    of the receipt of conflicting or overlapping claims and shall require
    further substantiation, on the part of each claimant of his/her title to the
    property involved or his/her right with respect to such claim.




                   "'~       ...               •,.
                                                    -   • • • •, • ; ! ;:r,sSUE:0A'Ill:"A.UGtJ$T 28, 2006
                                                              C      ~    ~·    •     ~      W

                                             • .
    TARIFF STB AI(!N~0(l)J.                     ~         ~



    ORIGINAL PAG~•.I.2 ;
                   ..    •   .. .. 4
                                       ~
                                           a
                                           •o
                                           " • "•       ...   ~      .    ~     ~    . .
                                                        •• t !EF"me!r~ DA"tE: 8tP.T'EM23BR 26, 2006

         Case 3:21-cv-00198-SLG Document 39-1 Filed 09/10/21 Page 16 of 28                                  Exhibit A
                                                                                                             16 of 28
                                                                                                 Item No.
    Loss/Damage Claims, Acknowledgement of                                                       402

    Carrier shall, upon receipt of a loss, damage, etc. claim in the manner
    described herein, acknowledge the receipt of such claim in writing or
    electronically to the claimant within 30 days after the date of its receipt,
    unless Carrier shall have paid or declined such claim in writing or
    electronically within 30 days of the receipt thereof. Carrier shall indicate
    in its acknowledgement to the claimant what, if any, additional
    documentary evidence or other pertinent information may be required by
    it to further process the claim as its preliminary examination of the claim,
    as filed, may have revealed.
    Carrier shall at the time each claim is received create a separate file and
    assign thereto a successive claim file number and note that number on all
    documents filed in support of the claim and all records and
    correspondence with respect to the claim, including the
    acknowledgement of receipt. At the time such claim is received, Carrier
    shall cause the date of receipt to be recorded on the face of the claim
    document, and the date of receipt shall also appear in Carrier's
    acknowledgement of receipt to claimant. Carrier shall also cause the
    claim file number to be noted on the shipping order, if in its possession,
    and the delivery receipt, if any, covering the shipment, unless Carrier has
    otherwise established an orderly and consistent internal procedure for
    assuring:
         (1) That all information contained in shipping orders, delivery
             receipts, tally sheets, and all other pertinent records made with
             respect to the transportation of the shipment on which claim is
             made, is available for examination upon receipt of a claim;
         (2) That all such records and documents (or true and complete
             reproductions thereof) are in fact examined in the course of the
             investigation of the claim (and an appropriate record is made that
             such examination has in fact taken place); and
         (3) That such procedures prevent the duplicate or otherwise unlawful

e            payment of claims.




                   • •       - ~ I,
                                            . .. "           •   .    "'
                                                                      ,. ..
                                                                               .. . . .
                                                                               '
                                                                              : ! !1SSUEVA'I$: ~UGJST 28, 2006
                                                                              .. . .
    TARIFF STB AI(!N~0()pJ                               9

    ORIGINAL PAG~ 4 lo, :
                                       • •
                                      sec
                                       9    o;
                                                 .   8   ~
                                                          •
                                                                 ~

                                                                     : :Emdrl1rl: DAtE: stPJEhltliR. 26, 2006
                   a.    •   •••                 •       •••          ~




         Case 3:21-cv-00198-SLG Document 39-1 Filed 09/10/21 Page 17 of 28                                       Exhibit A
                                                                                                                  17 of 28
                                                                                                    Item No.
 Loss/Damage Claims, Investigation of                                                               403
 Prompt Investigation: Each loss, damage, etc. claim filed with Carrier in
 the manner prescribed herein shall be promptly and thoroughly
 investigated if investigation has not already been made prior to Carrier's
 receipt thereof.

 Supporting Documentation: When a necessary part of an investigation
 and/or when requested by Carrier, each claim shall be supported by the
 original bill of lading, evidence of freight charges, if any, and either the
original invoice, a photographic copy of the original invoice, or an exact
copy thereof or any extract made therefrom, certified by the claimant to
be true and correct with respect to the goods and value involved in the
claim; or certification of prices or values, with trade or other discounts,
allowance or deductions, of any nature whatsoever and the terms thereof,
or depreciation reflected thereon; Provided, however, that where goods
involved in a claim have not been invoiced to Consignee shown on the
bill of lading or where an invoice does not show price or value, or where
the goods involved have been sold, or where the goods have been
transferred at booking values only, Carrier shall, before voluntarily
paying a claim, require the claimant to establish destination value in the
quantity, shipped, transported, or involved; Provided, further, that when
supporting documents are determined to be a necessary part of an
investigation, the supporting documents are retained by Carriers for
possible inspection by applicable federal agencies.

Verification of loss: When an asserted claim for loss of an entire
shipment cannot be otherwise authenticated upon investigation, Carrier
shall obtain from Consignee a certified statement in writing that the
goods for which the claim is filed have not been received from any other
source.
Loss/Damage Claims, Disposition of                                                                  404
Subject to the provisions of this tariff, Carrier, upon receipt of a loss,
damage, etc. claim as required herein, shall pay, decline, or make a firm
compromise settlement offer in writing or electronically to the claimant
within 120 days after receipt of the claim by Carrier; Provided, however,
that if the claim cannot be processed and disposed of within 120 days
after receipt thereof, Carrier shall at that time and at the expiration of
each succeeding 60-day period while the claim remains pending, advise
the claimant in writing or electronically of the status of the claim and the
reason for the delay in making final disposition thereof and it shall retain
a copy of such in its claim file thereon.



                                                           • • •• • •• •
                                                                            •   •• •        •       •
TARIFF STB l\'ICN OMO 1 • •.
ORIGINA LP.laE 1a.•
            O
            e
                •
                c,
                     0
                     •••
                        :
                           e
                               •
                                   0
                                       ...•• •••••• ..••   • • "• • •
                                                           •••
                                                                           ! : :. ISStJE
                                                                      . I:f'1=Ee:T1      D'J.,TE: AVeiUST 28, 2006
                                                                                    . .SEPTli:MB
                                                                           . . VE :C,AT)!:    . ER 26, 2006
      Case 3:21-cv-00198-SLG Document 39-1 Filed 09/10/21 Page 18 of 28                                              Exhibit A
                                                                                                                      18 of 28
                                                                                                              Item No.
      Processing of Salvage                                                                                   405
     Whenever goods transported by Carner are damaged or alleged to be
     damaged and are, as a consequence thereof, not delivered or rejected or
     refused upon delivery to the owner, consignee, or person entitled to
     receive such goods, Carner, after giving due notice, whenever practicable
     to do so to the owner and other parties who may have an interest therein,
     and unless advised to the contrary after giving such notice, shall
     undertake to sell or dispose of such goods directly or by the employment
     of a competent salvage agent. Carrier shall only dispose of the property
     in a manner that will fairly and equally protect the best interest of all
     persons having an interest therein. Carner shall create an itemized record
     sufficient to identify the goods involved so has to be able to correlate
     them to the shipment or transportation involved, and claim, if any, filed
     thereon. Carrier shall also assign to each lot of goods a successive lot
     number and note that lot number on its record of the shipment and claim,
     if any claim is filed thereon.

     Whenever disposition of salvage goods shall be made directly to an agent
     or employee of Carrier or through a salvage agent or company in which
     Carner or one or more of its directors, officers or managers has any
     interest, financial or otherwise, Carner's salvage records shall fully
     reflect the particulars of each transaction, relationship, or both as the case
     may be.

     Upon receipt of a claim on a shipment on which the salvage has been
     processed in the above-described manner, Carner shall record in its claim
     filed thereon the lot number assigned, the amount of money, if any,
     recovered from the disposition of the goods, and the date of transmittal of
     such money to the person or persons lawfully entitled to receive the
     same.



It




     TARIFF STB mcN 0M0 1 • w                           ..•         . .         e     eo    •     •       •


                                                                  .••• .•.
                                                 0            0
                                                                  • •• • • •    : : : • ISSi-ffi VJ\_'YE: ~e;.UST 28, 2006
     ORIGINAL PWE IS"'    :                           • • •
                                                     ••o           • • .       J:~C:1}'. VE :>AT~: SEPttMB ER 26, 2006
                 e
                13>
                      •
                      11
                           11
                           11-4'   e.
                                        •
                                            er
                                                 •
                                                      " •••                     •    •      •     •       •

           Case 3:21-cv-00198-SLG Document 39-1 Filed 09/10/21 Page 19 of 28                                                 Exhibit A
                                                                                                                              19 of 28
                                                                                             Item No.
Overcharge Claims, Conditions Precedent                                                      406
The following are condition precedents to recovery against Carrier with
respect to any overcharge claim, whether for overcharge, duplicate
payment, over collections or otherwise:

1.       Shipper must contest the original bill or subsequent bill within
         180 days of its receipt in order to have the right to contest such
         charges.
2.       Suit against Carrier must be filed within 18 months after such
         claim accrues, or within 3 years after such claim accrues in the
         event the claimant has filed a complaint with the Surface
         Transportation Board.
3.       The time limitations set forth in paragraph 2, above, shall be
         extended 6 months from the time written notice is given to the
         claimant by the Carrier of any disallowance of any part of the
         claim specified in the notice if a written claim is given to Carrier
         within those limitation periods. The limitation periods are
         extended for 90 days from the time Carrier begins a civil action if
         Carrier has separately sued with respect to the same transportation
         within the limitations period or Carrier collects the charge for that
         transportation (without bringing a civil action) if that collection
         occurs within the limitations period.

Overcharge Claims, Filing of                                                                407
A overcharge claim, whether for overcharge, duplicate payment,
overcollection or otherwise, shall not be paid unless filed in writing with
the Carrier that collected the freight and other transportation charges.
American Seafoods Company LLC shall be the carrier to process all such
claims. When claim is filed with another carrier participating in the
transportation, that carrier shall transmit the claim to American Seafoods
within 15 days after receipt of the claim. If American Seafoods is unable
to dispose of the claim for any reason, the claim may be filed with or
transferred to any participating carrier for final disposition.

A single claim may include more than one shipment provided the claim
on each shipment involves:
       (1)     the same tariff issue or authority or circumstances;
       (2)     single line service by the same carrier; or
       (3)     service by the same interline carriers.



                                                                      •    ••   •     •     •
                                              • •• •   • •• ••
                                                        0
TARIFF STB ~(.;N 01'.'.lOOl • •.                            0    0
                                                                     : : : • ISS?JE ~1'E: AUGUST 28, 2006
                                           •
                                                       • • • •.
ORIGINALP~OE 14°            :             ••• • •                    ~C:TtVE IjAT:Et: s.EPtl:MBER 26, 2006
             O(f
              c
                 g
                   •   e• •
                              O
                                  o
                                      O    •   •••     ••• " •        •    •    •     •     e



       Case 3:21-cv-00198-SLG Document 39-1 Filed 09/10/21 Page 20 of 28                                     Exhibit A
                                                                                                              20 of 28
                                                                                                                   Item No.
     Overcharge Claims, Documentation of                                                                           408

     (a)      Overcharg e claims shall be accompanied by sufficient
              information to allow Carrier to conduct an investigation and pay
              or decline the claim within the time limitations set forth herein.
              Claims shall include the name of the claimant, its file number, if
              any, and the amount of the refund sought to be recovered, if
              known.
     (b)      Except when the original freight bill is not a paper document but
              is electronically transmitted, claims for overcharge shall be
              accompan ied by the original freight bill. Additional information
              may include, but is not limited to, the following:
                  (1)     the rate, classification, or commodi ty description or
                          weight claimed to have been applicable;
                  (2)     complete tariff authority for the rate, classification, or
                          commodi ty description claimed;
                  (3)     freight bill payment information; and
                  (4)     other documents or data which is believed by claimant
                          to substantiate the basis for its claim.

    (c)       Claims for duplicate payment and overcollection shall be
              accompan ied by the original freight bill(s) for which charges were
              paid (except when the original freight bill is not a paper document
              but is electronically transmitted) and by freight bill payment
              information.

    (d)       Regardless of the provision s of paragraphs (a), (b), and (c) above,
              the failure to provide sufficient information and document ation to
              allow Carrier to conduct an investigation and pay or decline the
              claim within the allowable time limitation shall not constitute
              grounds for disallowance of the claim. Rather, Carri.er shall
              comply with Item 409 to obtain the additional information

e   (e)
              required.

              Carrier shall accept copies instead of the original document s
              required to be submitted in this Item where Carrier is furnished
              with an agreemen t entered into by the claimant which indemnifies
              Carrier for subsequen t duplicate claims which might be filed and
              supported by the original documents.




    TARIFF STB :,'fl.CN tltlt>O 1• • •                       .
                                                           • •      . • .• • • •      ! ": ! : • ISSVE qATE: ;tUeiUST 28, 2006
    ORIGINA LPM'E 1:t
                   •
                   •
                       o
                       Cl
                            •
                            S •
                                 :
                                  •
                                      •
                                          et
                                               e    .
                                                    •
                                                   0 ...   . 0


                                                           • . ••   0

                                                                    •••
                                                                        "   • •
                                                                            0
                                                                                u


                                                                                •
                                                                                  .   ~Ff.E~1'V E ?)AT]!: SEPU::MBER 26, 2006
                                                                                       0    •     •     •      •




           Case 3:21-cv-00198-SLG Document 39-1 Filed 09/10/21 Page 21 of 28                                                     Exhibit A
                                                                                                                                  21 of 28
                                                                                                                   Item No.
      Overcharge Claims, Investigation of                                                                          409

      (a)       Upon receipt of a overchar ge claim, whether written or otherwis e,
                Carrier shall promptly initiate an investigation and establish a file,
                as set forth in Item 410.
      (b)       If Carrier discover s an overcharge, duplicat e payment , or
                overcoll ection which has not been the subject of a claim, it shall
                promptly initiate an investiga tion and comply with the provisio ns
                in Item 413.
      (c)       In the event Carrier processi ng the claim requires informat ion or
                documen ts in addition to that submitte d with the claim, it shall
                promptly notify the claimant and request the informat ion
                required. This includes notifying the claimant that a written or
                electroni cally transmit ted claim must be filed before Carrier
IJ              becomes subject to the time limits for setting such a claim under
                Item 412.


      Overcharge Claims, Record of                                                                                 410
     At the time a claim is received, Carrier shall create a separate file and
     assign it a successi ve claim file number and note that number on all
     documen ts filed in support of the claim and all records and
     correspo ndence with respect to the claim, includin g the written or
     electronic acknowl edgment of receipt required under Item 411. If
     pertinen t to the disposition of the claim, Carrier shall also note that
     number on the shipping order and delivery receipt, if any, covering the
     shipmen t involved.

     Overcharge Claims, Acknowledgement of                                                                         411
     Upon receipt of a written or electroni cally transmit ted claim, Carrier shall
     acknowl edge its receipt in writing or electronically to the claimant within
     30 days after the date of receipt except when Carrier shall have paid or
     declined the claim in writing or electroni cally within that period. Carrier
     shall include the date of receipt in its written or electronic
     acknowl edgemen t, which shall be placed in the file for that claim.




     TARIFF STB l\"ICN Cl('.)!'J0 1 • • •                     0

                                                                    • • •• •
                                                                              ..       •    ••    •       • ~C5-UST
                                                                                                                •
     ORIGINAL Pl.GE !S 0
                     ii   o   o
                                    :
                                        a        •
                                                     .....
                                                      •      • •
                                                             •
                                                              ~



                                                             • ••
                                                              .     .
                                                                    ...
                                                                      • • 0
                                                                              0
                                                                                  0
                                                                                  0
                                                                                       : : : • ISSiffi D'J\'fE:       28, 2006
                                                                                      J;FJ:E~'JlVE ~AT]!: ,SEPT$!MBER 26, 2006
                     e    O   @ .. (p       ..
                                                                             •         •    0     •     •      •




             Case 3:21-cv-00198-SLG Document 39-1 Filed 09/10/21 Page 22 of 28                                                   Exhibit A
                                                                                                                                  22 of 28
                                                                                                             Item No.
Unidentified Payments                                                                                        412

Carrier shall have an established procedure for identifying and properly
applying all unidentified payments. If Carrier does not have sufficient
information with which properly to apply such a payment, it shall notify
the payer of the identified payment within 60 days of receipt of the
payment and request information which will enable it to identify the
payment. If Carrier does not receive the information requested within 90
days from the date of the notice, it may treat the unidentified payment in
fact of freight charges owing to it. Following the 90-day period, the
regular claims procedure under this tariff shall be applicable.

Notice under this Item shall be in writing and clearly indicate that it is a
final notice and not a bill. Notice shall include: check number, amount,
and date; the payor's name; and any additional basic information Carrier
is able to provide.

The final notice also must inform payor that: (i) Applicable regulations
allow Carrier to retain conditionally the payment as revenue in the
absence of a timely response by the payer; and (ii) following the 90-day
period the regular claims procedure shall be applicable.

Upon Carrier's receipt of information from the payor, Carrier shall,
within 14 days: (i) make a complete refund of such funds to the payor; or
(ii) notify the payor that the information supplied is not sufficient to
identify the unapplied payment and request additional information; or
(iii) notify the payor of Carrier's determination that such payment was
applicable to particular freight charges lawfully due. Where no refund is
made by Carrier, Carrier shall advise the payor of its right to file a formal
claim for refund in accordance with the regular claims procedures set
forth in this tariff.

When a carrier which participates in a transportation movement, but did
not collect the transportation charges, finds that an overpayment has been
made, that carrier shall immediately notify American Seafoods Company
LLC. When American Seafoods discovers or is notified by such a
participating carrier that an overcharge, duplicate payment, or
overcollection exists for any transportation charge which has not been the
subject of a claim, American Seafoods shall create a file as if a claim had
been submitted and shall record in the file the date it discovered or was
notified of the overpayment. The carrier that collected the charges shall
then refund the amount of the overpayment to the person who paid the
transportation charges or to the person that made duplicate payment
within 30 days from the date of such discovery or notification.


                                                            ..      ... • .•
TARIFF STB l'iCN Q~cro1 .. "•
ORIGINAL P.tcm l!r'
           &
             0,
                  QI
                  •
                        :
                       Cir
                       •     •   ti,
                                       II
                                            111"
                                                   0
                                                       ..
                                                       •. • • ••
                                                        • ••.
                                                                   •
                                                                   oeo
                                                                        .•
                                                                   •• . •0
                                                                             0
                                                                                 : ·: : : • rssirn niTE: AVdUST 2s. 2006
                                                                                 ~C:TtVE :QAT!t: s.EPTtMBER 26, 2006
                                                                                  •   •     $     •      •




      Case 3:21-cv-00198-SLG Document 39-1 Filed 09/10/21 Page 23 of 28                                                    Exhibit A
                                                                                                                            23 of 28
                                                                                                     Item No.
Overcharge Claims, Disposition of                                                                    413

Carrier shall pay, decline to pay, or settle each written or electronically
communicated claim within 60 days after its receipt, except where the
claimant and said Carrier agree in writing or electronically to a specific
extension based upon extenuating circumstances. If Carrier declines to
pay a claim or makes settlement in an amount different from that sought,
it shall notify the claimant in writing or electronically of the reason(s) for
its action, citing tariff authority or other pertinent information developed
as a result of its investigation




                                                                END




T ARJFF STB 2\'iCN C,M0l o • .                   •
                                        • " ." • ••
                                                         .• . • •• •    •·   oo    e     •       •

ORIGINAL P A(fE 20°
             0
             tie
                 9   9
                     04•
                         :
                           •
                               G
                                   e
                                       ...
                                        • •  0       6
                                                         •••
                                                            0




                                                         • • •• • ••
                                                                        : : : • ISSpB 1:1.A,.l'E: ~~UST 28, 2006
                                                                       J:FJ:E~TjVE :e>ATI!: SEPTa4BER 26, 2006
                                                                        0    0     •     0       •




      Case 3:21-cv-00198-SLG Document 39-1 Filed 09/10/21 Page 24 of 28                                            Exhibit A
                                                                                                                    24 of 28
  Page f
      Shipper (full styla and address)
                                                                                                         BJMCO LINER BILL OF LADING
                                                                                                         CODE NAME: "CONLINEBILL 2000"
                                                                                                         Amonded Janua,y 19511; Aug118t 1952; Janua,y 1973;
                                                                                                         July 1974; Auguot 1976; January 1978; November 2000,
      Consignee (full style and address) or Order
                                                                                                         B/1.No.                                         Roference No.



                                                                                                                                  carrie r: ASC LLC
      Notify Party (full style and address)
                                                                                                     Port ofloadng


                                                                                                     Port of discharljo




  SHIPPED on board In apparent good oroer and condition (unless othelWisa stated                    Total numberofContainers/Packagoa or Units received by the Carner
  herein) 1he total number of Containers/Packages or Units Indicated in the
                                                                                    Box
  opposlte enfiUad "Total number of Containers/Packages or Units received by
                                                                                      the
  Carrier" and the cargo as specified above, weight, measure, marl<s, numbers,
                                                                                                 Shippe,'s dodarod value                              Deolarad value charge
  quality, contenls and value unknown, for carriage to the Port of dischalge or so
  near thereunto as the vessel may safely get and lie always aHoat, to be delivered
  in the like good order and condition at the Port of discharge unto 1he lawful holder
  of the Bill of Lading, on payment of freight as indicated to the right plus                    Freighl dolsh and charllBS
                                                                                  other
 charges Incurred in accordance with the prD'lision.s contained in this Bill of Lading.
 In accepting this Bill of Lading the Merchant* expressly accepts and agrees
 Its aUpulalions on both Page 1 and Page 2, whelher wrltten, p(lnted, stamped
                                                                                  to all
                                                                                       or
                                                                                                    as per Conlin e Booking Note
 otherwise incorporated, as fully as if they were all signed by the Merchant.
 One orlglnal Bill of Lading must be surrendered duly endorsed in exchange for1he
                                                                                                    dated: 21st Octob er 2005
 cargo or def"ivery order, whereupon all other BIUs of Lading to be void.
 IN WITNESS whereor the Carrier, Master Of their Agent has signed the number
                                                                                       of
 original Bills of Lading staled below right, all or this tenor and date.
                                                                                    ·

 Camor's name/pri-q,a l place of business                                                       Date lhlpJ18d an board                                Placa and data of Issue


             AMERtCAN SEAFOODS COMPANY                                                          Nurrl>erolclfglnal Sib of lading
               2025 FIRST AVE. SUITE 900
                  SEATTLE, WA 98121                                                             Pre-<:arriage by"•




Signature
                                                                                                Place or receipt by pre-camer-•
              -------------------··-C.me
or,   for Ille Camer                     r

                                      _ _ _ _ _ _ _ _ _ _ _ _ _ as Master
              (Mas!,;ir's namolsignature)                                                       Place or dollvery by on-carrt..-•




"As definod her•"i!l).er (Cl,  1l .,
                                 9
..App(lcablo onlyv,e<\llr a-/q,-cania
                                       •                   a             •
                                      ~ annged In accordlln,:s,with Clllloe'll   ..•..      ~
                                                                                                9
                                                                                                     8      •
                                                                                                                ••      Q
                                                                                                                        •     •
                                                                                                                                  •
                                                                                                                                      D   •
                                                                                                                                              •
                                                                                                                                                  •
                  u 6
                  ••
                  a ~
                     ~.
                              •e
                              •
                              •
                                 ~60
                                    •
                                     •
                                     e •
                                              •
                                                  •
                                                eoe ~ •
                                                  •     •
                                                           o

                                                             0
                                                              o        •
                                                                         e
                                                                        •••
                                                                           •
                                                                                 ." • .     ,:1n-:-:,c~F r,O.~n1a+" -riNS,V~~U .DX-2GSVl lenabat\.fax :+48438107
                                                                                            o        •      •
                                                                                                                •
                                                                                                                    •   •
                                                                                                                        e
                                                                                                                              •
                                                                                                                                  •
                                                                                                                                      •   •
                                                                                                                                              •
                                                                                                                                                  •
                                                                                                                                                                                0-




          Case 3:21-cv-00198-SLG Document 39-1 Filed 09/10/21 Page 25 of 28                                                                                                          Exhibit A
                                                                                                                                                                                      25 of 28
            SIMC O LINER BILL OF LADING
            Code Name: "CONUNEBILL 2000'                                                                                                                                                                                                        Page 2


                   1, Definition.
               - 'Men:hant• incluaes Iha &hipper, the receiver, the                              any custom or the port. Jr tho Merchant or his Agent fails to
                                                                           conslgnot, take delivery 01 the cargo the Carrier's dischargin                                        onboard oron shore); difficulieslnloading or dischargin
                                                                                                                                                           g of the cargo prevent1he Vessel from leaving 1ho Portor                                  g would
                  the consigneo, the holder or lhe Bill of Lading, the                                                                                                                                                               loading orrOlltlling
                                                                              owner of shall be deemed fulfilment or tho contract
                  tho cargo and any person enlllicd lo possession or the                                                                          or carriage. Should or entering the Port of discharge
                                                                                  cargo. the cargo not be applied forwilhln a reasonab
                                                                                                                                                      le time, the Car- u,ual manner and departing therefrom
                                                                                                                                                                                                                        or   there discharging In the
                  2. NoUlicalion,                                                                                                                                                                                              , all of which safely and
                  Any mention in this Bill of Lading of paities to be nolified                  rier may sell 1he samo privately or by auction, If the Merchant
                                                                                   of the or his Agent fails lo take delivery of the cargo                                      wHhout unreasonable delay, the Master may discharge
                  arrival or the cargo is solely for the information or the                                                                              as fast as the cargo at tho Port of lo:iding or any                                              the
                                                                                 Carner Vessel can discharge, the Merchant ohall be                                                                                       other sale and conv,,nient
                  and railuro lo give ouch notification sllal nol involve                                                                            liable to the Car- port.
                                                                               the Car- rierfor any overtime charges, losses, costs
                  rlor In any liability nor relieve the Merchant of any obligaUon                                                                  and expenses In- (d) The discharge, under the provisions
                                                                                                CU1Ted by the carrier.                                                                                                            of this Clause, of any
                  hereunder.                                                                                                                                                    caf1JO shall be deemed due fulffimenl of the contract
                                                                                                (Q The Merchar,t shall accept his reasonable proportion                                                                                               or cor•
                  J, Llabll!ty for Carriaga Between Port of Loading and                                                                                                 of rJage.
                                                                                    Port unidenUf,ed loose cargo.
                 of Discharge.                                                                                                                                                 (e) If in connection with the exercise of any liberty under
                                                                                                10. Freight Chargas, Costs, Expenses, Duties, Taxes                                                                                                      this
                 (a) Tho International Convontionfor the Unification o(Cert.,Jn                                                                                      and Clauoo anyutra expenses are lncum,d they
                                                                                                Fines.                                                                                                                                   shaU be paid by
                 Rules of Law relating 10 Bills of Lading signed ;at Brussels                                                                                                  the Merehant In addition to tho freight together wilh
                                                                                       on (a) Freight whether paid or not, shell be considere                                                                                                         return
                25 August 1924 ("the Hague Rules"}as amended by                                                                                                d as fully freight If any, and a reasonable compens
                                                                              the Pro- earned upon loading and non-ratumable In                                                                                                      ation for any extra
                 locol signed al Brusoels on 23 February 1968                                                                                     anyeven l Unless servJoos rendered to the cargo.
                                                                                   ("the otherwise opocifiod, freight and/or charges
                 Hague-VISby Rules") and as enacted in the oount,y                                                                                  undor thjs Con- 15, Defences and Umlts of Llabiflty
                                                                               of ship- tract are payable by the Merchant ta the Canier                                                                                          for the Carrier, Ser-
                ment shaU apply to this Contract. Whon Iha Haguo-Visby                                                                                     on demand. vanls and Agonts.
                                                                                  Rulos Interest al Libor (or its successor) plus 2 per
                are not enacted In the country of shipment, the correspon                                                                              cent sllall nm (a) It is hereby expressly agreed that
                                                                                    ding from fourteen days after the dale when freight                                                                                       no servant or agent of
                logislation of the country of dasMation sllall apply,                                                                                     and charges the Canier(whlch (or lho purpose of
                                                                            j,respec- are payable.                                                                                                                          this Clause Includes ev-
                we of whether suoh leglslatlon may Ol11y regulate outbound                                                                                                     e,ylndependent conll'llelor from Uma to time employed
                shipments.                                                                     (b) The  Merchant   shall be liable for all costs and expenses of                                                                                      by the
                                                                                               furnlgaUon, gathering and sorling loose CB'l!O and weighing Carner) shaO In any c!n:<Jmstancss whatsoever be under any
                When !hero ls no enadment or the Hague-Vis by Rules                                                                                                           llablllty whatsoever to the Mereh:int undor this Contract
                                                                                  In•~ onboard, repairing damage ta and replacing                                                                                                                    of car-
               ther the country of shipment or In tho oount,y or destinatio                                                                          packing due lo riage for any loss, damage or dolayofw
                                                                                       n, excepted causes, and any...ira handling of1he                                                                                       hatsoeverkind arising
               the Hague•Vosby Rules shall apply to this Contract $:!VO                                                                                  cargo for any or resulHng directly or lndlroctly from
                                                                                where of tho ;foremenllonod reasons.                                                                                                         any act, neglect or do-
               the Hague Rulos as enadod lo !he count,y of shipment
               no such enactment I• in place, the Hague Rules as enacted
                                                                                   or, If (c) The Merchant &hall be liable for any dues, duties, taxos fault on his part While ad!ng in Iha course or or In connection
                                                                                       in                                                                                     with his employment.
               lho coun!ryof destlnationapplycompulsoriJy lo this Conlract and charges Which under any denoninallon may be levied, (b} Without prejudice to the generality
                                                                                              lnleralia, on the basis or freight, weight of cargo or tonnage                                                                 of the foregoing provl-
               The Protocol signed at Brussels on 21 December 1979                                                                                                     of     oions  In this Clause, every oxempllon from llabuily, imitation,
                                                                                  ("the tho Vessel.
               SOR Prolocol 1979")shaU apply where the Hague-Visby                                                                                                            condlUon and liberty he,.,ln contained and evoryrigh~
                                                                                 Rules (d) The Merchant shall be liable for all fine•,                                                                                                            defence


e
              apply, whether mandatorilyor by this Contract                                                                                        ponallie$, costs, ond Immunity of whatsoever natu"'
                                                                                              expenses and losoeg which the Canier, Vessel or cargo                                                                       applicable to the Carner
              The Carner shall in no case be responsible for loss or                                                                                                may or to which tha carrier is entitled, shall also
                                                                            or dam- Incur tlYOUgh non-observance of Customs                                                                                                           be avaUoble and
              ago 10 cargo arising prior to loading, after disch3J'lllng.                                                                        House and/or Im- shall extend to protect every such
              respect to deck cargo and live animals.
                                                                               or with port or expert regulation&.                                                                                                      servant and agent of the
                                                                                                                                                                             Carner acting as aloresald.
              (b) If the Carnot is held liable In respect of delay, consequo                 (o) The Carner IS entitled in case or Incorrect declarntio
                                                                                                                                                                    n of (c) Th• Merchant widertakes that no claim
                                                                                      n- contents, weights, measuremenlsorvarueoflhe                                                                                                    shall be made
              lial loss or d;image other than loss or or damage to the                                                                                 cargo to claim against any servant or agent of !ho
                                                                               cargo, double the amount of freight which would                                                                                           Carrier and, if any claim
             tho llabilty of the Cnrrior shall be limited to the freight                                                                         have boon due If oboukl nevertheless be made, tolndemn
                                                                              lot the such declaration had boen correcUy glvon.                                                                                               ifythe<:ameragainst
             carriage covered by this Bil of Lading, or 10 the                                                                                  For the p,.,rpose of aU consequences thereof,
                                                                         limltaUon ascertaining the actual facts, tho Carner shall
             amount o:, determined in sub-clause 3(a), whicheve                                                                                    have the right to (d)Forthe p,.,rposa of all !he foregoing
                                                                             r 13 the obtain from the Men:hant the original invoice                                                                                      provis;o,,,, of this Clause
             lesser.                                                                                                                               and to have the the carrier is or shall be deemed
                                                                                            cargo inspocted and its contents, weight moesurcm                                                                          to be a¢ting as agent or
            (cl The aggregate liability of the Carrier and/or any of                                                                                             ont or lrustee on behalr 01 and for the beneft or au persons
                                                                            hisser- value verttred.                                                                                                                                           who might
            vants, agents or independent contractors under this                                                                                                              be his servants or agents from fime to time and aU such
                                                                         Contract 11. Lion.                                                                                                                                                           per-
            shall. In no circumstances, exceed the limits of llabllily                                                                                                       sons &haU to this extent be or be deemed to bo parties
            total loss or the cargo w,der sub~dause 3(:i} or, if ,i11ppllcabl
                                                                              for the The Carrier shall have a Uen on all cargo (or
                                                                                                                                                  any amount due Contrnct or carriage.                                                             to this
                                                                                     e, under this contractancf the costs of recovering
            !he Additional Clause.                                                                                                                   lhe same and 16. Slowage.
           4. Law and Jurisdiction.                                                         sllall be entltlod 10 ·sell tho cargo privately or by auction
                                                                                                                                                                     to (a) The Carrier shall have the right to stow cargo
                                                                                            satisfy any such clalms.                                                                                                                      by means of
           Disputes arising out of orin coMectlon with thls Bill or                                                                                                         containers, traUers, transportable tanks, flats, pallotz,,
                                                                                            12. Goneral Ave                                                                                                                                      orsiml·
           shall bo exclusively dotonnined by the courts and                                                                                                                lar articles of transport used' to consolidate goods.
                                                                        In                           I Average
           dance with the law of the place whore the carrier has                                                                                                            (b) Tha CarnershaU have the right to carry oontalners
           cipal place orbuslnoss, as stated on Page 1, except                                                                                                                                                                                 , trnilers,
                                                                           a                                                                                                               e tanks and covered flals, whether stowed by tho
           vided elsewhere herein.                                                                                                                                                    or received by him In a stowed condition from the Mor-
           5. Tho Scope-of Carriage.                                                                                                                                                 on or under deck without notice to the Merchant.
                                                                                           sas er e
           The Intended carriage shall not be limited lo the diroct                                                                                                                  ippor.Packed Conhlinera, traller.s, transportable
                                                                               route from any causewhatsoever, wt,etherdue lo neglige
           but shall be doernod lo Include any prooeeding or returning                                                                                                               nats and p;oltets.
                                                                                    to for which orfor the consequence or which the
           or stopping or slowing down at or off any ports or places                                                                                 Carrier I• not {a) If a container has not boen flll•d,
                                                                                   for responsJblo by statute, contract or otherwise                                                                                   packed or stowed by the
           any reasonable purpose comected wilh lho carriage includ-                                                                              , the Merchant canier, the carrier shall not be liable
                                                                                                                                                                                                                         for any loss or or dam-
                                                                                           shall conln"outewllh tho Carn er in Gene/al Average to
          Ing bunkering, loading, discharging, or other cargo operation                                                                                      the pey- age to lts contents and Iha Marchant shall
                                                                                     s monl of any sacrifice, losses or expensos ofa General                                                                                      cover any loss or
          and maintonance of Vessel and cn,w.                                                                                                                   Aver- expense Incurred by !he Carner, if ouch loss,
                                                                                          age nature that may bo mado or incum!d, and shall                                                                                          damage or ex-
          6, Subatitulion ofVosseL
                                                                                          vagoand
                                                                                                                                                             pay sal· J)eNII has been caused by;
         The Canier shall b • at liberty to carry the cargo or palt                                    special charges rncum>din respectortho cargo. If a
                                                                          thereof salving vessel ls owned or operated by the                                               (i)negligentrning, packing or slowing of the container,
          to !he Port of discharge by Iha sold or other vossal or                                                                               Carrier, salvage Oi) the contents being unsuitable
                                                                         vessels sh.111 be paid for as fully as if the saMng                                                                                      for carriage In container; or
         either belonging to the Carrief or others, or by other moans                                                                         vessel or vessels {ii) the unsu/tabrr.1y or defective
                                                                                   of belonged to strangers.                                                                                                    condiUon of !he container un-
         transport, proceeding eitherdirectly or Indirectly to such                                                                                                       less   1he  conlainer  has   been suppOed      by the Canier and lhe
                                                                               port 13. Both-to-Slama Collision Clause.
         7. Transhlpment                                                                                                                                                  unsuitability or defecUvo condition wot.lid not have
                                                                                          If the Vassal comes Into colllsion with another vessel as                                                                                          been ap-
        The Carri or shall be at Dberty lo tranohip, Ugh/er, land                                                                                                a re- parenlupon reesorable Inspection at orpnorlo
                                                                       and store suit of the negligence of tho othervessel                                                                                                             the line when
         the cargo either on shore or anoat and reship and forward                                                                          and any act, neg I~ the container was !Died, packed
                                                                                 tho gcnoe or default cf the Master, Mariner, Pilot or                                                                          or stowed.
        samo lo the Port of discharge.                                                                                                               tho servants (b) Tho provisions of sub-clause (I) of
                                                                                          of Iha Carrier In Iha navigation or In the management                                                                          this Clause also apply
        S. Liability for Pre• and On-Carrlago,                                                                                                                 of the with respect lo traffers. transportable tanks,
                                                                                          Vessel. tho Merchant will indemnify the Carrier against                                                                                  ffals and pallets
        When lhe Carrier arranges pre-carriage of the cargo                                                                                                  all loss which have nol been filled, packed or slowed
                                                                          from • or liability to the other or non-carrying vessol                                                                                                   by the Catrier.
       place othor than the Vessefs Pert of loading or on-carnag                                                                                or her Owner In (c) The Carrier does not accept liability
                                                                                e of                                                                                                                                     for damage due to the
        the cargo to a place other than tho Vessel'sPottcf dlschargo so rar as $Uch loss or liabolty represants loss or or damage to unsultablllly or defective condition of '°"(or
                                                                                    , or any clalm Whatsoever of the owner of the cargo                                                                                         equipment or trail-
       tho Carrier shall contract as tho Merchant's Agent                                                                                                    paid or ers supplied by the MerchanL
                                                                      only and payable by the olhor or non-carrying vessel
       the Carrier shall not be liable for any loss or damage                                                                                  or her Owner to 18. Rtlum of Containers.
                                                                         arising the owner or the cargo and set-off, recouped
       during any part of the ca,riage other than between the                                                                                   or reoovered by (a) Containers, paOels or similar articles
                                                                         Port of the other or non-carrying vessel or her Owner                                                                                             of transport supplied
       loading and the Port of discharge oven though the freight                                                                                   as part of his by oronbehalfoftho Catriershallbe
                                                                                 for claim against the carrylngvesselorCarrier. The                                                                                   retumedtothe Canieri/\
       tho whole carnege has been collected by him.                                                                                               foregoing pro- the same order end concition as handed
                                                                                         vlslon6Sh    all also apply where the Owner, operator or lhoso In nonnaf                                                         over    lo the Marchan,
       9. Loading ond Discharging.                                                                                                                                                  wear and teer excepted, with Interiors clean and
                                                                                         charge of any vessel or vassals or ob/ects other than,
       (a) Looding and discharging of the cargo shaU be arranged                                                                                               or in tho time prescribed In tho Carriar's tariff or elsewhere wtthin
                                                                                 by addition to, the collldlng vessels or objects are                                                                                                        .
      tho Carner or his Agenl,                                                                                                                     al fault In re- (b) The Merchant sllall be ltable lo
                                                                                         opect of a collision or contact,                                                                                            the carrier (or any loss,
      (b) Tho Merchant shall, at his risk and expense, handle                                                                                                            damage      ta,  or delay, Including demurrag      e
                                                                         and/or 14. Government directions, War, Ep!dom                                                                                                          and   dotcnUon in-
      slore th• cargo beforo loading and aRer discharging.                                                                                     l", lco, Strikes, curred byOr$USlained to container
                                                                                         etc.                                                                                                                     s, pallets or slmllarartlcles
      (c) Loading a11d discharging may commenca wllhout                                                                                                                 of transport during the period between handing over
                                                                      prior no- (a) The Master and the carrier shall have                                                                                                                       to the
      lice.                                                                                                                                  liberty    to comply Merchant and retum to tho Carner.
     (d) Toa Merchantori'JsAgent shall tender the cargo                                  wilh any order or dlrec~ons or recommendaUons In
                                                                     wh&11 Iha lion with the carnage under this Conlroct                                   connee- ADD!TJONAL CLAUSE
      Vessel is ready to load and as fast as the Vassel can                                                                                given by any Gov- U.S. Trade. Period of Rospons
                                                                       recal"8 emmenl or Autho~ly. oranyt,ody acting or purporting                                                                            lblllty.
     indudlng, If required by the Carrier. outside ordinary                                                                                               lo act on (i) In coso the Contract evidenced by this
                                                                       wotl<lng                                                                                                                                            BiU of Lading ls sub-
     hour., nolwithslandlno any custom oflha port ti the Merchant bohnlf of ouch Government or Authority, or having under Iha ject lo !he Carriage or Goods by Sea Act
                                                                                        terms of tho Insurance on tho Vassel the rig hf lo give                                                                           or the Uniled
     or his Agent falls to tender the cargo when tho Vessel
                                                                      Is roady orders or directions or reoommendallons.                                       such of America, 1936 (U.S. COGSAJ, then the provisions Slates
     to load or falls to load as fast as the Vessel can receive                                                                                                                                                                            staled In
                                                                               the (b) Should It appear that Iha performance of the                                     said Act shall govern before loacfing and aner discharge
     cargo, the carrier sllall be rolloved or any obITga6on                                                                                     camago would throughout the enllr• time tho cargo                                                 and
                                                                       lo load expose the Vessel or any cargo onboard                                                                                              ls In the Carrlefscustody
     such cargo, the Vessel shaU be enliUed to leave the port                                                                              to riSk of seizure. and In which aventfroight shall
                                                                           with- damage or delay, In consoquenca cf wor,                                                                                     be payable on tho C&'llO com•
    outfurther noUce and tho Merchant shall be liable to                                                                                  warlike operations, ing Into the carriors custody.
                                                                     the Car- blocka<lo, riots, civJ comrnoUons or piracy,
    rier for deadfreighland/ar any overtime charges, fos""3,                                                                                   ct any person (H) Wthe u.s, COGSA applies, and
                                                                          costs onboard to risk or Joss of t~e or freedom, or that                                                                              unless the nallxe and value
    and expenses inc:.,rred by !he Carrier.                                                                                                      any such risk 01 lhe cargo has been dedared by the
                                                                                        ha& increased, Iha Master may disct,a,ge the cargo at                                                                        shipper before
    (e) The Merchant or his Agent shall take dellve,yoftha                                                                                                Iha Port has bean handed over to lhe Carrier end Inserted the cargo
                                                                         cargo of loadi~S or any olhqrsafo •!ld convonierUpo,1.                                                                                                       In this Bill of
    as fast as the Vessel can<lfi!Jcharge'1nell£'ding, if""\"'""                                                                                       • 0           c Lading.     tee  Carrier sholl In no evant    be or become Uable for
                                                                            ' by (c) Stl:I, it appe;v"lll§t •aicl•l!'lcs; quaranlfn
    the Carner, outside ordln!.ty iorkln~1l,purs nofl-Rn                                                                                         e:Joe: labour <> any lo.,. or mamage b th11 cargo In an
                                                                      tand"mg Jroub :"" eabour ob:wctl~no",.strikes,oloc~                                                                                            amount exceeding USO
                                     ;e• o
                                     ~     a       oOO
                                                                : o 0
                                                                                 a:~ ~ ~
                                                                                               @
                                                                                                             a
                                                                                                             d 6 ~
                                                                                                                        •~o             =~•      u~ '/W hother : 600 po~ac:• g• °'!"s':"a ryfrolgh
                                                                                                                                                    •v~
                                                                                                                                                          0

                                                                                                                                                                    :             e                e
                                                                                                                                                                                                                    tunll




                       Case 3:21-cv-00198-SLG Document 39-1 Filed 09/10/21 Page 26 of 28                                                                                                                                                                    Exhibit A
                                                                                                                                                                                                                                                             26 of 28
             Page 1
               Agonls (full style and address)
                                                                                                                    SIMCO LINER BOOK ING NOTE
                                                                                                                    CODE NAME: "CON LINEB OOKI NG 2000"
                                                                                                                    Place and date

                                                                                                                                     London, 21st October 2005
                                                                                                                   Vessel


              Carrier (Ml slylo and addr,,u)
                                                                                                                                     To be     nominated
                                                                                                                   rane for shipment (about)
                   AMERICAN SEAFOODS COMPANY LLC                                                                                  1/1/2006 to 12/31/2006
                   2025 Firs t Avenue, Suite 900                                                                   Port of loading"
                                                                                                                                  One good and safe port Alaska
                   Seat tle, WA 98121                                                                              Portoldiochargo


              Merohanl" (full style and addrsss)
                                                                                                                   Merchant's represenlaUveo at loading port (lul style ard
                                                                                                                                                                              address)




           Freight delalls '"1d charges
                                                                                                                Spada I larma, If a919od




 1        Freight (stale pn,payabla o, payable al deetlnallon)


 i!~,___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __.__ _ _ _ _ _ _ _ _ _ _ _ _ _~,_~
 :::!:o


f~ {
 0        II is h..-eby agreed that lhia Conl1'ilcl shall be perlormed
          kl tum be superseded (excopl as ID deadlrelght) by tho torms
                                                                       subject to lhe loons ccnlalnod on Pago 1 and 2 haraolwhl
                                                                                           ~
                                                                            of the Bil of Lading.
                                                                                                                               ch ahal prevail 0Y1r any previous am,ngsmenls
~~{ ..--- ---- ---- ---- ---- ---- -,-- ---- ---- ---- .,f'\ t~-- =:-t 1~.                                                                                                                   ()
ii8       SignalLlre (Marchant )                                                    .....
                                                               xcri--~ s ;\" p..\J • 9S' ,.,_ --,              Signal.... (Can1er)
                                                                                                                                                                                         i
Jlii____ __ __ __ __ __ _
          •As detk'led hereillJJ.3f' (Cl.1~ • 1t,
                                                                                        ,. ~ c
                                                                                                              w.A~M!.!:;:E~R.:..:i¥A~~~~""---lf->'-'-''-'-"'-l.!-L.---""-"'--"-C_                 _,
          ••(0r ao noarlh" '1n~ ~~I m'fSlfelygotane tJe
                                                  •         45                                       .,           c      • •
                                                                                                          ~
                                                                                                                                    •   t1, e-
                                                        ail\,~atlo                  at)      e   • •          --:.,. .:..,~ ~~-V ~01. DJC .2fflV
                            ~..                                         e                                                                       ... _ F u : ..... •ooU701
                                                   ..,           • I>       6   6         p      :        :   by"'": a""!'" ~'~•U n-:-i~ ~(&l~ COi-" '
                            :      :      ~•~      00@             ~        0•¥         :.~          ~               •        •            •       •            0




                 Case 3:21-cv-00198-SLG Document 39-1 Filed 09/10/21 Page 27 of 28                                                                                                                     Exhibit A
                                                                                                                                                                                                        27 of 28
         FUL L TER MS OF THE CAR RIER 'S BILL
        1.Def111mon.
                                              OF LADING FOR M*                                                                                                                                                                                Page2
        "Merchanr Includes the Shipper. the n,ceiver                                      any custom or lhe port. If lhe Merchant or his
                                                     , the consignor,
        tho eonSignee, the holder of the Bil ol Lading,                                   tal<e dellveryoftha ca'llothecame~sdlschargingAgonl
                                                                                                                                         of Iha
                                                                                                                                               fails lo                    onboard oron shoret, difficullles In looding or discharg
                                                                                                                                                                                                                                     ing would
        the cargo and any person entiHed to possess
                                                         the owner or                       •hall be deemed fullilment ol lhe conlract or carriage ca,go                   prevent Iha Vessel from leaving the Portorloadlngor
                                                                                                                                                                                                                                   ree.ching
                                                   ion oft.he cargo,                        lhe cargo not be applied forwllhln a reasonable           . Should             or enlarlng lhe Port of discharge or there discharg
        2. Notification.                                                                                                                        Ume, the Car•                                                                       ing In the
                                                                                            r!er may sell the same privately er by aucllan.                                usual manner and departing therefrom, all ofwhich
        Any mention In this Bill of Lading af partiostobanoU                                                                                 If lhe Men:hant                                                                       safely and
                                                                !ledoflhe                   or his Agent rans lo take delivery of the cargo                                Without unreasonable delay, lhe Master may
        arrival or tho cargo Is solely for the inlormaUon                                                                                      as fll$I as lhe                                                                 discharge Iha
                                                           of the                                                                                                          cargo at the Port of load"ing or any olher safe
        and faiure to glva such noUflcatron shall not involve earner                        Vessel can discharge, lhe Merchant shall be Hable
                                                                                                                                                   lo the ear-                                                               and convenient
        rier in any llabir.ty nor relieve the Marchant of
                                                                 lhe            car-       lier for any overtime charges, losses, cosls one!
                                                                                                                                                OlepOnses In-
                                                                                                                                                                           port.
                                                          any obllgallon                   curred by the Cantor.                                                             (d) The dtscharge, under the proVfslons of this
        herl!under.                                                                                                                                                                                                                       Clause, cf any
                                                                                           (I) The Merchant shaU accept his reasonable                                       cargo shall be deemed duo fulfilment er the
              3, UabUit yfor Carriage Betw"n Port of Loacllng                                                                                  p10portlon of                                                                           conlract of car-
                                                                               and Port    unldentlf,ed loose cargo.                                                         riage.
              of Discharge.                                                                                                                                                  (e) WIn connection Wilh the oxen:lse of any liberty
              (a) The lnternaUonar Converilon for the Unfficafi                            10. Frelgh~ Charges, Costs, Expenseo, Duties,                                                                                                       under this
                                                                         on of Certain                                                            T■ ,:as and                Clause any exlra axpenses are Incurred lhey
              Rules or Law relaUng to Bills or Lading signed                               Flnos.                                                                                                                                      shall be paid by
                                                                      at Brusser, on                                                                                        the Merchant In addlUon to tho frelgh~ !ogether
              25 August 1924 ("the Hague RIJles")as amende
                                                                        d bylhe Pro-
                                                                                           (a) Frelllht whelher paid or net sheR be ccnslder
                                                                                                                                                  ed es fully               frolgh~ if any, and a reasonable compensallon
                                                                                                                                                                                                                                          with      rewm
             tocol signed at Brussels on 23 Februa                                        earned upon loading and non-<eturnable In any                                                                                                    for any extra
                                                                   ry 1968 ("the                                                             evenL Unless                   services rendered to the cargo.
              Hague-Vlsby Rules") and as eneded in lhe ccunlry                            olheiwise specified, hight and/or charges under
                                                                                                                                                    this Con-               15. Defences and Limits or Uablllty fer Iha
             men! shall apply to this Contza<:t. When the Hague-V or ship-                tract are payable by the Merchant lo the Carrier
                                                                                                                                                on demand.                  vanll and Agents.
                                                                                                                                                                                                                                           Carrier, Sor-
                                                                             JSby
             are not enactod In the coont,y of shipmen~ the correspoRuleo                 lnlefast al Libor (or 11s ouc:cessor) plus 2 per
                                                                                                                                            cent shall run                  (a) It Is hereby expressly agreed that no se,vant
             legislation ol the counlry of destination shall                       nding  from fourteen days after the date when                                                                                                             or agent of
                                                                   apply. Irrespec-                                                   freight and charges                   the Carrier (which for the purpcse of this Clause
            tive or whether ,ruch legislation may only regulalo                           arepayable.                                                                                                                                       Includes ev-
                                                                              outbound   (bl The Mertllanl shal be liable for ail cosls and                                 ery iidependent contractor rrom lime lo Hme employe
            shJi,menl._                                                                                                                        expenses or                                                                                       d by the
                                                                                         fumlgaUon, galh"""9 and sortlng 1oosa cargo                                       Carrier) shall 1n any clrcomstances whatsoever
            Whan !hero Is no enaclment ol lhe Hague-Vlsby                                                                                    and weighing                                                                                 be under any
                                                                           Rules In ei-  onboanl, repairing damage 10 and repladng packing                                 HablJltywhalsoever to the Merchant under this
            ther the counlry of shipment or In the counlry                                                                                             due to                                                                         Conlractef car-
                                                                    of desUnatlon,       excepted causes, and any extra handling of Iha                                    riage for any loss, damage or delay al whatsoe
            the 11ague-Vlsby RUies shall apply to 1111s Contrac                                                                               cargo for any                                                                            ver kind arising
                                                                        t save where    of the aforementioned reasons.                                                     or n,sulting directly or Indirectly f10m any act,
           the Hague Rules as enactsd In Iha country of                                                                                                                                                                                 neglect or de-
                                                                    shipment or, If     (c) The Marchant shall be liable for any duos,                                     fault on his part while acting In the COutSe of or
           no such onuctmont Is in place, the Hague Rules                                                                                     duties, laxes                wUh hla employment
                                                                                                                                                                                                                                         In coMecllon
                                                                      as enacted in     and charges which under any denomination
           the counlry of destination apply compuJsorily lo                                                                                may be leVfad,                  (b) Without prejudice lo the generality cllhe foregoin
                                                                      tills Contract.   lmGtll/la, on the basis offrelgh~ wolghtof cargo                                                                                                        g provJ.
           The Prolocol signed 01 Brussels on 21 Docemb                                                                                     ortonnageof                    slons In lhis Clause, every exemp!ion from liability,
                                                                       er 1979 ("lhe    the Vessel                                                                                                                                            nmitalion,
           SOR P101ocol 1979") $hall apply where lhe Hague-V                                                                                                               ccndltlon and liberty heroin conlalned and every
                                                                            isby Rules (d) The Merch11nl shall be ffabls                                                                                                                right,  defence
           apply, whethermand'alorily orby this ContracL                                                                           for all f!Ms, penalties, costs, and hmUJnil
                                                                                             expenses and losses wlllch lhe                                                                y or Whatsoever nature app/lcable to the carrier
           The Carrier shall In no case be respon•ibl• rorlosa
                                                                           of or dam- lru:ur thro~gh non-obse,vance alC.IYier, Vessel or cargo may orta which Iha Carrier la enli11ed, shall also be av•ifable end
          age to cargo arising prior to loading, after discharg                                                                      Customs House and/or im- $/ioll exland
                                                                          ing, orwith port or export regulallons.                                                                          to protect every ,such servant and agent cf 1he
          respect lo deck tarl/0 and live animals,                                                                                                                        Carrier acting as aforesaid,
          (b) II the Carrier is held liable In raspect of delay,                             (e) The Carner Is enHllod in case of lnccrract doclarat
                                                                        consequon- contsnts, warghts, measurements                                             ion  of    (c)  The   Merohant undertakes !hat no dalm shall be
          tlal loss or damage ether than loss of or damage                                                                          orvalueollhe cargotocfalm against any                                                                         mads
                                                                      lo the cargo, double the amount of fraJght                                                                          servant or agenl or the Carrier and, if any claim
          tho llability of lhe Carner shaU be lim,'ted to the                                                                   Whlch wollld have been due rr should never1he
                                                                    freight for lhe ouch dodarauon had been                                                                                   less be  made,    lo lncwmnl   fy  the  Carrier   against
         carrtage covered by lhfs BUI or Lading, or to                                                                      corrac!ly given. For 1he l)Ull)OSO of all consequ
                                                                     the llmllaUon ascerlalnlng Iha achlalfads,                                                                          ence, thereof.
          amount as determined In sub-clause 3(a), whichev                                                                    lhe Carrier shell have the r!ghtlo (d) For the
                                                                              er Is Iha obtain from the Merchant the ortglnal                                                          purpose of all lheforego;ng provisions of lh1• Clause
         lesser.                                                                                                                          lnvclca and to have the the Carner is or shalt
                                                                                           cargo Inspected and Its ccnlents, welg~ measure                                                            be deemed to be acting as agent or
         (c) The aggregate Oabllty er the Carrier and/or                                                                                                     ment or bustee on behalf of and for the benefit
                                                                  any ol
         vants, agenla orindopendentoontraclcra underlh hisser- value VGrllled.                                                                                                                                          of all porsons
                                                                                                                                                                          be hi,J servanls or agents from time to time and all who mlghl
                                                                        ls Contrnct 11. Liao.                                                                                                                                                such per-
         shall, In no circumstances, exceed lhe limits of                                                                                                                 sons shall to this extent be or bo deemed to be
                                                                  Uabillty (or tho The CerrierahaD have o lian                                                                                                                         partleo to this
         lolal loss of the cargo under sub-clause 3(a) or,                                                                    on all cargo for any amount due Contract of
                                                                    If applicable, under lhla canlracl and the cos                                                                      carriage.
        the Additional Clause.                                                                                                  ls or recx,,,ering the same and 16, Stowa,ge.
        4. i...w and Jurisdlctfon,                                                         shal be anUlled lo nil the cargo privalely or
                                                                                                                                                      l>y auction to (a) The Canier.iiall have lhe
        Disputes arising out or or In conn action with ll1is                               saUsfy any such claims.                                                                                            right lo stow cargo by means of
                                                                    BIi of Lading 12. Gonentl Average and Salvage                                                        containers, trailers, trsnsporfable tanks, flals,
                                                                                                                                                                                                                                    pallets,
        shan be exclusively determined by the courts
                                                                  and In aoc:or- General A ~ shall be acljUslad
                                                                                                                                      ,                                  lar articles of ~ansport usad to consolidate goods. orsimi•
        dance With the law or the place whore tho Carrier                                                                           , stated and sett!Gd In Lon- (b)The
                                                                                          don      accord                                                                          Canlerahall have the righl to cerrycontalnem.
        clpal place al business, as staled on Page 7,                                                                                         1994, or any modifi< transportable tanks                                                         ~
                                                                axe                                                                                                                               and cown,d flats. whether stowed by the
        vlded elsewhere herein.                                                                                                                                         Carrierorreoolved byhlmlnastowedcondltion
        5. 'The Scope of Carriage.                                                                                                                                                                                                    Imm     lhe Mor•
                                                                                                                                                                              n~ on or under deck Withoul notlce lo the Merchan
        The Intended carriage shall nol be limited to                                                                                                                                                                                          L
                                                              the                     e                                                                                        Shlpper-f'acked Containers, tratlens, transpo
        but shall be deemed to Include any proceeding                                                                                                                                                                                          r1a~le
                                                                 or rewming to for wNch or for tho consoqu                                                                   kl, flats and pallDIL
       or stepping or slowing dOllll'I at er off any perts                                                                   ence al which                              (a) If a container hae not been lilted. packed or stowed
                                                                   or places ror responsible by slab.lie, contract                                                                                                                              by the
       any reasonable purpose connected with the
                                                             carriage includ- Shall contribute with the Carrier
                                                                                                                                  or olherwlso                          Carrier, Ille Cerrfer shal nol be liable for any
       ing bunkering, loading, discharging, or olher cargo                                                                     In General Average tolhe pay. age tolls conlenls                                                    loss of or dam-
                                                                       operations ment ct any sacrifice, lone& or expense                                                                       and the Mert:hant shall caver any loss or
      and maintenance or Vessel and crew.                                                                                                    s or a General Aw,r- expanse lnculTOd by the
      6. SubstlllJtion of Vessel.                                                   ·    age nature that maybe made orineurred, and                                                                    Ca,Tier, II such loss, damage or ex-
                                                                                                                                                     shall pay sal· pense has been caused by:
     Th• carrier shell be at liborty to cany the cargo or                                vage and speclal charges InculTSd in n,spact of
                                                                     pert thereof nlving vessel is owned or oporaled                                 Iha cargo, If a ~l negllgont filling, packing
      lo the Port al discharge by the said or other vessol                                                                              by the Carrier, salvage (i) the contenls being                    or slowing of the container,
                                                                       or vessels shall be paid for a,; fully as JI the                                                                            unsuitable for carriage In ccntalner, or
     either belonging to th&Camerorcthera, orbyoth                                                                                  salillng vessel or vessels (ii) the unsultablfityor
                                                                    ermeansor belonged to strangers.                                                                                               defective condition of the container un-
     transport, proceeding either dlrecHy or indirectl                                                                                                                 less the container haa been suppfied by the
                                                               y to •uch port. 13. Both-lo-Blame Colllalon                                                                                                                        Carrier and the
     7. Transhlpmenl.                                                                                                         Clausa.                                  unsul!.abiily or defective condition
                                                                                         If Iha Vessel comes lnlo colllslon with another
     The Carrier shall be atllberly lo trans hip, llghter,
                                                               land and store sult of tho negligence or tho                                        vessel as a re- pan,nt upon reasonablo Inspectio would not have beon ap-
     tho cargo ellhercn shore or afloat and !"0$hlp and                                                                     olhor vossel and any act, nogtt- Iha containe                                        n  atcr  pnorto    the lime when
                                                                    forward tho gence or dofault o!lhe Mester,                                                                         r was lilied, packed or slowed.
     same to the Port ofdischarg,,.                                                                                            Martnor, Pllotor the SllMlnls (b) The provisions
                                                                                         of the Callier In tho navigation er In lhe manage                                                     of sub-dausa P) of this Clause also apply
     8, Llobility for Pre- and On-Carriage.                                                                                                            ment of tho with respect to trailer$, transpor
                                                                                         v....i,l ha Merchal>tWilr tndelM!fy lh• camera                                                                         table
     When the carrier arranges pro-carriage ol lhe
                                                                 cargo                                                                              gatnst a111oss Which have not bean fllod, paclced tanks, flats and pollels
     piece 0th er than lhe Vessel's Port of load Ing oron-car from a orllabUltylo the otherornon-carTYingvessel or her Owner In (c)The Carrier docs                                                                or slowed by 1he Carrier,
                                                                          rfa1le of so far as such loss or llablr.ty repreS<1                                                                    notaccsptliabilty lordamage due to the
    the cargo lo a place olhef than tho Vessel's Port                                                                                 nls loss of or damage to unaullabllllyordefecllve
                                                                of discharge, er any claim whatsoever er the                                                                                         condlHon ofreefer equipment or lrai-
    the Camer shall contract as lhe Merchant's                                                                                  owner cf Iha CSIJlO paid or 8/S supplied by the
                                                          Agent only and payable by 1he other er non-can                                                                                       Merchanl.
    the Carrier shall not be liable for any loss or                                                                             ylng vessel or her Owner le 1B. Raturn of
                                                          damage arising Iha owner al tho cargo and                                                                                      Conlafnors,
   during any part of the carriage olherlhan between                                                                      sci-off, n,couped or n,covered by (a) Contain era,
                                                                     1he Port or the other or non-eanying vosser                                                                          pal lats or similar arlicles of transport supplied
   loading and lho Port of d",scharge even !hough                                                                               or her Owr,.,- aa part of hi• by cron behalf ol"lheCa
                                                              tho freight for claim against lhe cany"1g vessel                                                                                      rrlershall be n,tumed lo theCarrierin
   lhe whole carriage has been collected by hlm.                                                                               or C~er. The foregoing pro- the same ardor and
                                                                                        vr,I0ns shall also apply Where the OWner, r,peralo                                                     condition as hand<id over lo tha MO!Chan~
  9. Loading and Discharging.                                                                                                                          rorlhose In normal weer and laarexcepted, With
  (a) loading and dischalgtng of the cargo •hall                                        charge        of any vessel or v... els or                                                                                   lnlellore dean and within
                                                           be amnged by addiUon to, the colliding vessels objects other than. or In the lime prescn"bed 111 the Carrler'• tarilf or elsewhere.
  the Camor or his AgenL                                                                                                        or objects are at fault in re- (b) The Merchanl shall
                                                                                        spect of acolllslon orcontacL                                                                               be  llabl1t  lo the Carrier for any loss,
  (b) The Merchant shall, at his risk and e,:pense                                                                                                                    damage to, or delay, includ~ de""'"3 ge and
                                                          , handle and/or 14, Govemmonl directions,                                                                                                                                 detenlion Ol-
  store the cargo before loading and after discharg                                                                         War, Epidemics, Ice, Strikes, curred by or sustaine
                                                                 ing.                   etc.                                                                                                    d lo conlainers, pallels orslmUar articles
  (c) Loading and discharging may commence without                                                                                                                    of transport d..-ing the portod between handing
                                                                        prior no- (a) Tho Master and the Carner &hall have                                                                                                            over lo 1he
  tice.                                                                                                                                        libeny lo comply Marchant and relum to the Callier.
  (d) Toa.Merchant or his Agontshall tender the                                         wtth any order or directions or recommendation
                                                          cargo When lhe Uon l\ilh lhe carriage under lhrs                                          s In connoc- ADOmONAL CLAUSE
  Vessel ls ready to load and as fast at the Vessel                                                                            Contract given by any Gov- u .s. Trade. Period of
                                                                  can                                                                                                                            Rosponsibllity.
 including, if roqu~ed by the Can!or, outside ordinary ,ee&lve emment or Authority, or anybody ocl1ng at purpor11ng to act on (i) In case the ConIract
                                                                        working behalf al such Gove1M1ent or Authority                                                                            evidence
 hours nctwllhstandlng any custom of Iha port.                                                                                          , or having under the Joct lo 1he carriage or Goode d by this Bill or Lading 1ssu1>-
                                                          Hlhe Merchant terms of the murance on the                                                                                                       by Sea Act or lho Unllod States
 or his Agent falls to lander the cargo when the                                                                             Vossol lho right lo give such of America, 1936
                                                         Vessel Is ready orders er directions or roc01M1endalion                                                                           (U.S.  COGSA~ then the pn,vfsl0
 lo load or fa,s to load as last as the Vessel
                                                         can 1>1celve Iha (bl Shollld it appaarthatthe petfotma
                                                                                                                                        s.                           ;aid Acl shell govern before loading and atter !l$ •lated In
 cargo. the Carrier shall be relieved of                                                                                           nce of lhe carriage would throughout the entn Ume the cargo                                   cr,sctmg• and
                                                  any obligation le lead expose the v..-1 or any                                                                                                                  ls in U.. Carrier's custody
 sUCh cargo, lhe Vessel shall be enUUed lo leave                                                                        cargo cnboard lo risk of 11lzure, and in which even/fre
                                                             lhe portlllilh- damage or delay, In consequence cf war,                                                                            ight shaU be payable on lho cargo com•
 oulfurther notice and the Merchant shall be liable                                                                                        warilke operalions, ing ilia the Carrlefs custody.
 rier1ordeadfrelght and/or anyovortimc: charges to 1he car- blockade, rials, dllil commotion• or piracy, or any person OQ I1 lho U.S. COGSA applies,
                                                           , ~ses,cost:s onboard to risk ofloss <A life or                                                                                                and unless the naluroandvalue
and e,q,&nses inaJrred by the Carner.                                                                                       freedom, or that any aoch risk of lhe cargo has been doclan,d
                                                                                       has W\Cfeased, the Master may discharge lhe cargo                                                                   by the shipper boloro the cargo
 (•J The Merchant or his Agcnl shall toke delivery of the cargo of                       loading or any olh« sale and convenient port.
                                                                                                                                                      at the Port has been handed over to 1he Carrier and
                                                                                                                                                                                                                        Inserted In
as last as the Vessel can dlsdiarge indudlng
                                                         , if required by (c) Should a appe..- that epidemics;                                                       Lading, lh• carrier &hall In no event be or becomethis BIii or
the Carrlor, outside ordinary working hours                                                                                         quaranUne; lee; labour any lc&Scrdamaga lo lhe cargo                                                liable for
                                                        nolWilhs!.andfng troubles, labour obslrucllons, strikes,                                                                                            In an amount exceeding USO
                                                                                                                                          lockouts (whether 500 par package or customary
                                                                                                                                                                                                           freight unlL
•SIMCO LINER BILL OF LADING
                                                                                                  .,,            0        •                "     .... ••                     •
                                                                                                                                                ...-•. ••.,
Code Nan,e: •eonUnobrll me'O'"                 • e !di          •
Amended      January        1950; fg~t 1   ss2;                                               ,_,, •           •   ,1  a.. •           "'° • a                               •    ti

                                 s~            •
                                                 .January1971: ..,_,ly 197'61 August-I 976;
                                                            :       •
                                                                                                    Janual'j tll 978;1lovemb""!OOi              ••                        ••
                                                                             •:•::                      .~         :       :        •       •                             • •
                                 :    :       :..               •                          &            -·~            0                ~                                    •
                   Case 3:21-cv-00198-SLG Document 39-1 Filed 09/10/21 Page 28 of 28                                                                                                                                                                   Exhibit A
                                                                                                                                                                                                                                                        28 of 28
